Citation Nr: 0704506	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-09 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right thumb.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  He had subsequent periods of active duty for training 
in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability, and found that an increased evaluation was not 
warranted for the residuals of a fracture of the veteran's 
right thumb.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in September 2005.  These issues, 
along with the issue of entitlement to service connection for 
a low back disability, were the subject of a prior January 
2006 Board remand.  Upon remand, the issue of entitlement to 
service connection for a low back disability was granted, 
therefore, the remaining issues in appellate status are as 
noted above.


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic cervical spine 
disability in service or degenerative joint disease of the 
cervical spine within the first post service year; the 
evidence of record indicates that the veteran's current 
findings of a cervical spine disability are not related to 
service. 

2.  The veteran's residuals of a fracture of the right thumb 
are currently manifested by pain, ability to oppose the 
fingers to within two inches of the thumb pad, and 
degenerative findings as established by X-rays.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or 
aggravated in service, and degenerative joint disease of the 
cervical spine may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for an evaluation of 10 percent, but no 
higher, for the residuals of a fracture of the right thumb, 
have been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, §§ 3.102, 4.71a, Diagnostic Code 
5003-5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2002, June 
2002, August 2004, January 2006, and May 2006.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for service connection for a cervical spine disability, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also points 
out that, as to the partial grant of increased benefits for 
the veteran's residuals of a fracture of the right thumb, the 
RO will be responsible for addressing any notice defect with 
respect to the effective date element of the award.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA and private treatment records 
and report of VA examinations.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Entitlement to an increased evaluation for the residuals of a 
fracture of the right thumb, currently evaluated as 
noncompensably disabling.

Historically, the Board notes that the veteran was granted 
service connection for the residuals of a fracture of the 
right thumb at a noncompensable level by an August 1996 RO 
decision.  This decision was based on National Guard records 
which showed that the veteran sustained a fracture of the 
right thumb during physical training.  The veteran disagrees 
with the current noncompensable level of disability assigned, 
in light of the symptomatology he attributes to his fractured 
thumb residuals, to include pain and limitation of motion.  
The relevant evidence of record includes the reports of VA 
examinations, and private treatment records.

A VA examination of September 2002 noted that the veteran's 
thumb joint appeared normal and totally symmetrical with the 
opposite joint.  There was no swelling, ecchymosis, or 
deformity.  He was unable to fully straighten the joint, 
lacking about 10 degrees of full extension.  His flexion was 
also somewhat limited; he could touch the tips of all of his 
fingers, but he could not touch the base of any of his 
opposing fingers.  Flexion of the joint was estimated at 
about 60 degrees.  X-rays of the veteran's thumb at that time 
were normal. 

A report of private examination from 2003 noted that the 
veteran's right thumb had mild tenderness to deep palpation 
about the metacarpal phalangeal joint.  There was mild 
restriction of range of motion in flexion at the metacarpal 
phalangeal joint.  He had full active extension, with good 
stability of the ulnar and radial collateral ligaments.  X-
rays showed mild degenerative disease in the thumb.

A June 2003 statement from a private physician indicated that 
she was treating the veteran for post traumatic degenerative 
disease of the metacarpal joint of the right thumb.

A February 2006 report of private treatment noted that the 
veteran had good circumduction at the metacarpal joint, with 
no swelling.  There was pain on extremes of motion at the 
metacarpal joint.  He had good stability of the radial and 
ulnar collateral ligaments at the metacarpal phalangeal 
joint.  He lacked 10 degrees of full extension and 30 degrees 
of flexion at the metacarpal phalangeal joint.  X-rays showed 
degenerative disease in the metacarpal phalangeal and 
metacarpal  joints.

March 2006 private report indicated that the veteran's right 
hand appeared normal.  The basilar joint and the 
metacarpophalangeal joint were moderately tender.  Range of 
motion of the metacarpophalangeal joint was slightly limited.  
Strength was decreased secondary to pain.  Light touch and 
circulation was normal.  X-rays showed degenerative changes.  
The veteran was provided an injection to help with his 
symptoms.

The veteran received a VA examination of his hand in June 
2006.  Examination of the right thumb showed metacarpal 
phalangeal joint flexion with pain of 0 to 10 degrees.  
Palmar flexion, dorsiflexion with pain was 0 to 10 degrees.  
The veteran was not able to rotate his thumb.  Distal 
interphlangeal joint flexion was obtained at 0 to 14 degrees 
of palmar flexion.  Dorsiflexion was to 0 degrees midline 
with pain.  There was no evidence of anklyosis.  The range of 
motion was not limited after repetitive use.  There was point 
tenderness throughout on palpation of the thumb.  There was 
no space between the fingertips and the proximal transverse 
crease but there was 2 inches between the thumb pad and the 
fingertips.  Muscle strength was not able to be evaluated.  
The veteran did not display any involvement with testing in 
attempts to adduct the fingers.  Muscle bulk was 5/5.  
Sensory was intact to light touch.  The veteran held his hand 
in a rigid position in attempts to evaluate dexterity for 
twisting, holding, and expression.  The veteran was noted to 
be wearing a splint.  The veteran was diagnosed with a 
fractured right thumb without residuals.  Test of the hand 
was noted to be negative.

The examiner stated that he could not explain the severe loss 
of range of motion of the veteran, given no objective X-ray 
evidence showing degenerative changes.  He also indicated 
that he was unable to evaluate additional impairments with 
flare ups of the thumb since the veteran held it in a rigid 
immovable position.  The examiner indicated that he was 
unable to compare this disability, given the lack of 
objective findings, to favorable ankylosis of the thumb, 
unfavorable ankylosis of the thumb, or amputation of the 
thumb, and that therefore the veteran's right thumb 
disability was less likely than not comparable to anklyosis 
or amputation of the thumb.  The examiner also diagnosed the 
veteran with right carpal tunnel syndrome and found that was 
not related to his service connected thumb disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 3 8 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right thumb disability is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2006), as comparable to anklyosis of 
the thumb. 

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Favorable ankylosis of the thumb of either hand is rated 10 
percent disabling, and unfavorable ankylosis of the thumb of 
either hand is rated 20 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5224 (2006).  A note accompanying 
Diagnostic Code 5224 mentions that consideration must be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx.  A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection.  38 C.F.R. § 
4.71a, Diagnostic Code 5152.

Limitation of motion of either thumb is rated 0 percent when 
there is a gap of less than one inch (2.5 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned for 
limitation of motion of either thumb when there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A 20 percent rating is warranted or limitation of motion with 
a gap of more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2006).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 10 percent 
disabled under Diagnostic Code 5228 for his service connected 
residuals of a right thumb disability.  In this regard, the 
Board notes that, while the veteran was not found, on his 
most recent examination of June 2006, to have any objective 
disability, earlier reports of X-rays did find the veteran to 
have degenerative arthritis findings in the thumb, and some 
limitation of motion.  Under Diagnostic Code 5228, the Board 
notes that the veteran has been found to have a gap of two 
inches between the thumb pad and the fingers.  This meets the 
criteria for a 10 percent rating.  As to a higher rating 
under Diagnostic Code 5228, the Board notes that the veteran 
has not been found to have a gap of more than two inches 
between the thumb pad and the fingers.  Therefore, a higher 
evaluation under this code is not warranted.

However, the Board finds no evidence of record to warrant a 
rating higher than 10 percent.  Ten percent is the maximum 
amount available under Diagnostic Code 5003.  As to a higher 
rating under Diagnostic Code 5224, the Board notes that the 
veteran has at no time been found to have anklyosis of the 
thumb, and the examiner from the veteran's most recent VA 
examination stated that the veteran's limitation of motion of 
the thumb was not analogous to anklyosis of the thumb.  Thus, 
a higher rating would not be warranted under this code.

As to a higher rating under Diagnostic Code 5152; the Board 
notes that the veteran does not have any amputation of that 
thumb, and the examiner from the veteran's most recent VA 
examination stated that the veteran's limitation of motion of 
the thumb was not analogous to amputation of the thumb.  
Therefore, a higher rating would also not be warranted under 
this code.  Therefore, the Board finds that a 10 percent 
rating, but no higher, is warranted for the veteran's 
residuals of a fracture of the right thumb.

Entitlement to service connection for a cervical spine 
disability.

The veteran and his representative contend that service 
connection is warranted for a cervical spine disability.  
Specifically, they contend that the veteran's cervical spine 
was injured at the same time the veteran's lumbar spine was 
injured (for which the veteran now receives service 
connection).  The relevant evidence of record includes the 
reports of VA and private examinations, and private 
outpatient treatment records.

The veteran's service medical records are negative for 
complaints of, or treatment for, any cervical spine 
disability.  A report of treatment from April 1989 indicates 
that the veteran reported neck pain, and it was proposed to 
rule out a herniated nucleous pulposes of C7-C8, however, X-
rays taken at that time of the veteran's cervical spine were 
normal.  A May 1989 report of treatment noted mechanical back 
pain, possibly due to lifting weights.

The veteran's treatment records contain no further mention of 
any cervical spine disability until October 2001, when a 
private outpatient treatment record reported the veteran had 
a cervical strain secondary to a motor vehicle accident the 
previous day.  From that time, the records show that the 
veteran has received continuous treatment for a cervical 
spine disability.

X-rays of the veteran's cervical spine taken in December 2001 
noted degenerative disc disease with mild neural foraminal 
impingement.  

A January 2002 report of private examination indicated that 
the veteran reported no history of neck problems until a car 
accident in October 2001; cervical spondylosis of C3/4, C4/5, 
and C5/6 was noted.

March 2002 private records noted herniated nucleus pulposes 
of C 3/4, 4/5, and 5/6. 

The veteran underwent surgical fusion of C3 through C6 in 
July 2002.

A statement dated June 2003 from a private doctor of 
osteopathy and a May 2004 follow up statement from him, as 
well as a statements from a private physician dated July 
2003, May 2004, and August 2004, and from another private 
physician dated March 2006, all indicate that they believe 
the veteran's current neck and back problems are directly 
related to the veteran's previous military injury.  However, 
the Board finds these opinions of limited probative value, as 
they do not indicate that the veteran's entire claims file 
has been reviewed.  In fact, the references to review of the 
veteran's medical records is quite limited and do not address 
all of the relevant evidence of record, to specifically 
include the injury to the veteran's neck in a car accident in 
October 2001. 

A September 2003 MRI of the cervical spine showed mild 
diffuse disk bulge at C2-C3, status post anterior cervical 
diskectomy and fusion at C3 to C6 with no evidence of 
underlying stenosis or evidence of recurrent disk herniation, 
and a broad based but shallow central disc protrusion at C6-
C7 without spinal cord deformity.  There was moderate 
stenosis of the left C7 neural foramen.

A September 2004 report of VA examination specifically 
indicates that, while the veteran reported his neck as well 
as back pain started in service, the veteran's claims file 
shows that the veteran's neck pain developed in 2001 
following a car accident.  The veteran was diagnosed with 
cervical pain from multiple herniated disks that terminated 
in 2002 with multiple laminectomies, decompression 
laminectomies, and fusion.

The veteran received a VA examination of his cervical spine 
in June 2006.  At that time, the veteran's claims file and 
extensive history was reviewed, including records from April 
and May 1989, as well as later records and opinions of other 
medical examiners.  The examiner noted that these prior 
letters from other examiners did not discuss intervening 
accidents that the veteran had, such as a 1997 forklift 
accident, and an October 2001 motor vehicle accident.  Range 
of motion of the cervical spine was noted, and examination 
also noted mild paravertebral muscle spasms of the cervical 
spine.  X-rays of the cervical spine dated February 2006 
showed previous disk surgery with bone graft of C3/4, C4/5, 
and C5/6.  There was also degenerative disc disease of C6 and 
C7.  The veteran was diagnosed with degenerative disc disease 
of the cervical spine with surgical fusion.  The examiner 
indicated that it was his opinion that the veteran's 
degenerative disc disease of the cervical spine was less 
likely than not the result of his service.  He indicated that 
he did not find evidence of medical treatment for the 
veteran's neck while on active duty.  The examiner also noted 
that there was a lack of documentation concerning the 
veteran's motor vehicle accident or forklift accident which 
required referral to an orthopedic spine specialist.  The 
examiner noted that general remarks of one of the veteran's 
private examiners indicated that the veteran's onset of neck 
pain was after his motor vehicle accident of October 2001. 
The examiner concluded that he believed the objective 
findings of X-ray and MRI were the result of an acute injury 
due to the motor vehicle accident, since there was no 
objective evidence showing chronic disability to the neck 
prior to that time.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  The term active 
military service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurrent or 
aggravated in line of duty and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cervical spine 
disability.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's current cervical spine problems are related to his 
motor vehicle accident in October 2001, not to service.  
Initially, the Board points out that there is no question 
that the veteran currently has a significant cervical spine 
disability, for which he continues to receive treatment.  
However, the preponderance of the evidence of record 
indicates that this cervical spine disability is not due to 
service.  There is no evidence of any cervical spine 
disability while on active duty.  The veteran was found to 
have some reports of cervical spine pain in 1989, but this 
was while the veteran was in the reserve service, not on 
active duty.  At that time, the veteran specifically stated 
that he did not have a specific injury in relation to this 
cervical spine pain.  And the evidence of record from that 
time does not note any other complaints of cervical spine 
pain until October 2001.

Although there are several letters of record from several 
private doctors who relate the veteran's cervical spine pain 
to service, none of these letters mention in any way the 
motor vehicle accident of October 2001, and they all appear 
to find that the veteran sustained an injury to his cervical 
spine in service, which information is not of record.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).  The Board finds 
most probative the opinions from VA examiners in September 
2004 and in June 2006, who clearly reviewed the entire 
evidence of record, and found that the veteran's cervical 
spine disability was not likely related to service, as none 
of the veteran's service medical records showed an injury to 
the cervical spine, and was more likely to be related to the 
veteran's October 2001 car accident, as noted above.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for a 
cervical spine disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).




ORDER

Entitlement to a 10 percent evaluation for the residuals of a 
fracture of the right thumb is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for a cervical spine 
disability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


